Exhibit 10.6

Execution Version

TERRAFORM POWER, INC.

REGISTRATION RIGHTS AGREEMENT

July 23, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 1.

  

Definitions

     1   

Section 2.

  

Demand Registrations

     5   

Section 3.

  

Piggyback Registrations

     11   

Section 4.

  

Holdback Agreements

     12   

Section 5.

  

Registration Procedures

     13   

Section 6.

  

Registration Expenses

     18   

Section 7.

  

Indemnification and Contribution

     19   

Section 8.

  

Underwritten Offerings

     21   

Section 9.

  

Additional Parties; Joinder

     22   

Section 10.

  

Current Public Information

     22   

Section 11.

  

Transfer of Registrable Securities

     22   

Section 12.

  

General Provisions

     23   

 

i



--------------------------------------------------------------------------------

TERRAFORM POWER, INC.

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of July 23,
2014, among TerraForm Power, Inc., a Delaware corporation (the “Company”), R/C
US Solar Investment Partnership, L.P., a Delaware limited partnership
(“Riverstone”), and each of the other holders from time to time of Registrable
Securities (as defined below) listed on Annex A hereto (together with
Riverstone, and as Annex A is updated and amended pursuant to Section 9 from
time to time, the “Holders”). Except as otherwise specified herein, all
capitalized terms used in this Agreement are defined in Section 1. This
Agreement shall become effective immediately prior to the consummation of the
initial public offering of the Company’s Class A common stock, par value $0.01
per share (the “Common Stock”), on the date first above written (the “Effective
Time”), subject to the earlier consummation of the Mt. Signal Transaction as
defined in that certain Master Transaction Agreement, dated as of June 16, 2014
(the “MTA”), among Riverstone and the other Persons party thereto.

WHEREAS, upon the consummation of the Mt. Signal Transaction, Riverstone will
own certain units (the “Units”), each of which consists of one share of the
Company’s Class B1 common stock, par value $0.01 per share (the “Class B1 Common
Stock”), and one Class B1 common unit (the “Class B1 Common Units”) of TerraForm
Power, LLC (“Terra LLC”), a subsidiary of the Company;

WHEREAS, each Unit held by the Holders is exchangeable for a share of the Common
Stock in accordance with the terms of that certain Exchange Agreement, dated as
of the date hereof (the “Exchange Agreement”), among the Company, Terra LLC,
Riverstone and the other parties thereto;

WHEREAS, the Company intends to make an initial public offering of shares of its
Common Stock (the “IPO”); and

WHEREAS, in connection with the IPO and certain transactions related thereto,
the Company has agreed to grant to the Holders certain rights with respect to
the registration of the Registrable Securities (as defined below) on the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

Section 1. Definitions. The following terms shall have the meanings set forth
below.

“Acquired Common” has the meaning set forth in Section 9.

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person; provided that the Company and its
Subsidiaries shall not be deemed to be Affiliates of any holder of Registrable
Securities. As used in this definition,



--------------------------------------------------------------------------------

“control” (including, with its correlative meanings, “controlling,” “controlled
by” and “under common control with”) shall mean possession, directly or
indirectly, of power to direct or cause the direction of management or policies
(whether through ownership of securities, by contract or otherwise).

“Agreement” has the meaning set forth in the recitals.

“Automatic Shelf Registration Statement” has the meaning set forth in
Section 2(a).

“Business Day” means any day of the year on which national banking institutions
in New York are open to the public for conducting business and are not required
or authorized to close.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred) and (ii) with
respect to any Person that is not a corporation, individual or governmental
entity, any and all partnership, membership, limited liability company or other
equity interests of such Person that confer on the holder thereof the right to
receive a share of the profits and losses of, or the distribution of assets of,
the issuing Person, including in each case any and all warrants, rights
(including conversion and exchange rights) and options to purchase any of the
foregoing.

“Class B1 Common Stock” has the meaning set forth in the recitals.

“Class B1 Common Units” has the meaning set forth in the recitals.

“Common Stock” has the meaning set forth in the preamble.

“Company” has the meaning set forth in the preamble.

“Demand Registrations” has the meaning set forth in Section 2(a).

“End of Suspension Notice” has the meaning set forth in Section 2(f)(ii).

“Effective Time” has the meaning set forth in the preamble.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

“Exchange Agreement” has the meaning set forth in the preamble.

“Expenses Threshold” has the meaning set forth in Section 2(b).

“FINRA” means the Financial Industry Regulatory Authority.

“Follow-On Holdback Period” has the meaning set forth in Section 4(b).

 

-2-



--------------------------------------------------------------------------------

“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405.

“Holdback Extension” has the meaning set forth in Section 4(c).

“Holdback Period” has the meaning set forth in Section 4(a).

“Holders” has the meaning set forth in the preamble.

“Indemnified Parties” has the meaning set forth in Section 7(a).

“IPO” has the meaning set forth in the recitals.

“Joinder” has the meaning set forth in Section 9.

“Long-Form Registrations” has the meaning set forth in Section 2(a).

“MTA” has the meaning set forth in the preamble.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Piggyback Registrations” has the meaning set forth in Section 3(a).

“Public Offering” means any sale or distribution by the Company and/or holders
of Registrable Securities and/or another holder of securities of the Company to
the public of Common Stock of the Company pursuant to an offering registered
under the Securities Act.

“Registrable Securities” means (i) any Common Stock issuable upon the exchange
of Units held by a Holder or its Affiliates in accordance with the terms of the
Exchange Agreement; (ii) any Capital Stock of the Company or any Subsidiary
issued or issuable with respect to the securities referred to in clause
(i) above by way of dividend, distribution, split or combination of securities,
or any recapitalization, merger, consolidation or other reorganization; and
(iii) any other Common Stock acquired by a Holder or its Affiliates pursuant to
transactions expressly contemplated by the MTA. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when they
have been (a) sold or distributed pursuant to a Public Offering, (b) sold in
compliance with Rule 144 following the consummation of the IPO, or
(c) repurchased by the Company or a Subsidiary of the Company. For purposes of
this Agreement, a Person shall be deemed to be a holder of Registrable
Securities, and the Registrable Securities shall be deemed to be in existence,
whenever such Person has the right to acquire, directly or indirectly, such
Registrable Securities (upon conversion or exercise in connection with a
transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected, and such Person shall be entitled to exercise the
rights of a holder of Registrable Securities hereunder; provided that a holder
of Registrable Securities may only request that Registrable Securities in the
form of Capital Stock of the Company registered or to

 

-3-



--------------------------------------------------------------------------------

be registered as a class under Section 12 of the Exchange Act be registered
pursuant to this Agreement. Notwithstanding the foregoing, after the later of
(1) the five-year anniversary of the Effective Time and (2) the date on which
all Registrable Securities held by any Person may be sold under Rule
144(b)(1)(i) without limitation under any other of the requirements of Rule 144,
the securities held by such Person shall be deemed not to be Registrable
Securities upon notice from the Company to such Person and the Company shall, at
such Person’s request, remove the legend provided for in Section 11.

“Registration Expenses” has the meaning set forth in Section 6(a).

“Riverstone” has the meaning set forth in the preamble.

“Rule 144,” “Rule 158,” “Rule 405,” “Rule 415” and “Rule 462” mean, in each
case, such rule promulgated under the Securities Act (or any successor
provision) by the Securities and Exchange Commission, as the same shall be
amended from time to time, or any successor rule then in force.

“Sale Transaction” has the meaning set forth in Section 4(a).

“Securities” has the meaning set forth in Section 4.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

“Shelf Offering” has the meaning set forth in Section 2(d)(ii).

“Shelf Offering Notice” has the meaning set forth in Section 2(d)(ii).

“Shelf Offering Request” has the meaning set forth in Section 2(d)(ii).

“Shelf Registration” has the meaning set forth in Section 2(a).

“Shelf Registrable Securities” has the meaning set forth in Section 2(d)(ii).

“Shelf Registration Statement” has the meaning set forth in Section 2(d)(i).

“Short-Form Registrations” has the meaning set forth in Section 2(a).

“Subsidiary” means, with respect to the Company, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Company or one or more of the other
Subsidiaries of the Company or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or more Subsidiaries of the Company or a combination

 

-4-



--------------------------------------------------------------------------------

thereof. For purposes hereof, a Person or Persons shall be deemed to have a
majority ownership interest in a limited liability company, partnership,
association or other business entity if such Person or Persons shall be
allocated a majority of limited liability company, partnership, association or
other business entity gains or losses or shall be or control the managing
director or general partner of such limited liability company, partnership,
association or other business entity.

“SunEdison” means SunEdison, Inc., a Delaware corporation.

“Suspension Event” has the meaning set forth in Section 2(f)(ii).

“Suspension Notice” has the meaning set forth in Section 2(f)(ii).

“Suspension Period” has the meaning set forth in Section 2(f)(i).

“Terra LLC” has the meaning set forth in the recitals.

“Underwritten Takedown” has the meaning set forth in Section 2(d)(ii).

“Units” has the meaning set forth in the recitals.

“Violation” has the meaning set forth in Section 7(a).

“Waiting Period” means the period commencing at the Effective Time and expiring
upon the earlier of (i) 180 days following the closing of the IPO, (ii) the
expiration of any lockup period agreed to between SunEdison Holdings Corporation
(or such other Affiliate of SunEdison, other than the Company or any Subsidiary
of the Company, that will hold shares of the Company’s Class B Common Stock) and
the underwriters in the IPO (the “IPO Lock-Up Period”) and (iii) the date that
the underwriters in the IPO waive the IPO Lockup Period as to any shares of the
Company’s Common Stock held by SunEdison or its Affiliates (other than the
Company or any Subsidiary of the Company); provided, that if SunEdison and its
Affiliates are not subject to any IPO Lock-Up Period, then Riverstone will not
be subject to any Waiting Period; and provided further, that the Waiting Period
shall expire immediately if Riverstone is required by any law or order to
dispose of such Registrable Securities or where the failure to dispose of such
Registrable Securities could result in Riverstone or any of its Affiliates
(i) having an obligation to, or an obligation to agree to, (A) hold separate or
divest or refrain from acquiring, investing in or otherwise dealing in any
property, assets, facilities, business, or equity, or (B) commit on behalf of
itself or any of its Affiliates to any conduct or remedies or any amendment,
modification or termination of any existing, or enter into any new, contracts or
arrangements with any third parties or (ii) defending against any lawsuit,
action or proceeding, judicial or administrative.

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405.

Section 2. Demand Registrations.

(a) Registration. Subject to the terms and conditions of this Agreement, after
the expiration of the Waiting Period, the holders of at least a majority of the
Registrable Securities

 

-5-



--------------------------------------------------------------------------------

may require that the Company register an offering under the Securities Act of
all or any portion of their Registrable Securities on Form S-1 or any similar
long-form registration (“Long-Form Registrations”), and the holders of at least
a majority of the Registrable Securities may require that the Company register
an offering under the Securities Act of all or any portion of their Registrable
Securities on Form S-3 or any similar short-form registration (“Short-Form
Registrations”) if available; provided that for any registration pursuant to
this Section 2(a), the aggregate market value of the Registrable Securities to
be registered must be at least $100 million as of the date of the request for
such registration (or at least $50 million as of the date of such request in the
event that the Registrable Securities to be registered constitute all
Registrable Securities as of the date of such request). All registrations
pursuant to this Section 2(a) are referred to herein as “Demand Registrations.”
Any Long-Form Registration shall be, and upon the request of the holders of a
majority of the Registrable Securities making a Demand Registration, any
Short-Form Registration shall be, made pursuant to Rule 415 under the Securities
Act (a “Shelf Registration”), and if the Company is a WKSI at the time any
request for a Demand Registration is submitted to the Company, such Shelf
Registration shall be an automatic shelf registration statement (as defined in
Rule 405 under the Securities Act) (an “Automatic Shelf Registration
Statement”). Prior to the filing of the registration statement relating to the
Demand Registration, the Company shall give written notice of the Demand
Registration to all other holders of Registrable Securities and, subject to the
terms of Section 2(e), shall include in such Demand Registration (and in all
related registrations and qualifications under state blue sky laws and in any
related underwriting) all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within 15 days after
the receipt of the Company’s notice; provided that, with the consent of the
holders of at least a majority of the Registrable Securities requesting such
registration, the Company may provide notice of the Demand Registration to all
other holders of Registrable Securities within three Business Days following the
non-confidential filing of the registration statement with respect to the Demand
Registration so long as such registration statement is not an Automatic Shelf
Registration Statement. Each Holder agrees that such Holder shall treat as
confidential the receipt of the notice of Demand Registration and shall not
disclose or use the information contained in such notice of Demand Registration
without the prior written consent of the Company until such time as the
information contained therein is or becomes available to the public generally,
other than as a result of disclosure by the Holder in breach of the terms of
this Agreement.

(b) Long-Form Registrations. The holders of Registrable Securities shall be
entitled to only up to two (2) Long-Form Registrations pursuant to Section 2(a).
In connection with any such Long-Form Registration, Riverstone shall pay all
Registration Expenses (as defined in Section 6(a)) up to $100,000 in the
aggregate (the “Expenses Threshold”); provided, that the Company shall be
responsible for, and shall pay, any Registration Expenses in excess of the
Expenses Threshold.

(c) Short-Form Registrations. In addition to the Long-Form Registrations
described in Section 2(b), the holders of a majority of the Registrable
Securities shall be entitled to request an unlimited number of Short-Form
Registrations pursuant to Section 2(a); provided, that in no event shall the
Company be required to effect more than two Short-Form Registrations pursuant to
this Agreement in any 12-month period. In connection with any such Short-Form
Registration, the Company shall pay all Registration Expenses. Demand
Registrations shall be

 

-6-



--------------------------------------------------------------------------------

Short-Form Registrations whenever the Company is permitted to use any applicable
short form and if the managing underwriters (if any) agree to the use of a
Short-Form Registration. The Company shall use its commercially reasonable
efforts to make Short-Form Registrations available for the sale of Registrable
Securities.

(d) Shelf Registrations.

(i) After the expiration of the Waiting Period and upon the written request of
the holders of a majority of the then-outstanding Registrable Securities
(excluding Registrable Securities which already have been included on a Company
registration statement), and subject to the availability of required financial
information, as promptly as practicable after the Company receives such a
written request for a Shelf Registration, the Company shall file with the
Securities and Exchange Commission a registration statement under the Securities
Act for the Shelf Registration (a “Shelf Registration Statement”). The Company
shall use its commercially reasonable efforts to cause any Shelf Registration
Statement to be declared effective under the Securities Act no later than 90
days after the initial filing of such Shelf Registration Statement, and once
effective, the Company shall cause such Shelf Registration Statement to remain
continuously effective for such time period as is specified in such request, but
for no time period longer than the period ending on the earliest of (A) the
third anniversary of the date of filing of such Shelf Registration, (B) the date
on which all Registrable Securities covered by such Shelf Registration have been
sold pursuant to the Shelf Registration, and (C) the date as of which there are
no longer any Registrable Securities covered by such Shelf Registration in
existence. Without limiting the generality of the foregoing, unless Riverstone
instructs the Company otherwise in writing, prior to the 12-month anniversary of
the closing of the IPO, the Company shall use its commercially reasonable
efforts to prepare a Shelf Registration Statement with respect to all of the
outstanding Registrable Securities held by or issuable to Riverstone in
accordance with the terms of the Exchange Agreement (or such other number of
Registrable Securities specified in writing by Riverstone) to enable such Shelf
Registration Statement to be filed with the Securities and Exchange Commission
as soon as practicable after the 12-month anniversary of the closing of the IPO.

(ii) In the event that a Shelf Registration Statement is effective, the holders
of a majority of the Registrable Securities covered by such Shelf Registration
Statement shall have the right at any time or from time to time to elect to sell
pursuant to an offering (including an underwritten offering (an “Underwritten
Takedown”)) Registrable Securities available for sale pursuant to such
registration statement (“Shelf Registrable Securities”), so long as the Shelf
Registration Statement remains in effect, and, the Company shall pay all
Registration Expenses in connection therewith; provided, that in no event shall
the Company be required to participate in more than two Underwritten Takedowns
pursuant to this Agreement in any 12-month period; and provided, further, that
for any Underwritten Takedown pursuant to this Section 2(d)(ii), the aggregate
market value of the Registrable Securities proposed to be sold in the offering
must be at least $100 million as of the date of the request for such offering
(or at least $50 million as of the date of such request in the event that the
Registrable Securities requested to be offered constitute all Registrable
Securities as of the date of such

 

-7-



--------------------------------------------------------------------------------

request). The holders of a majority of the Registrable Securities covered by
such Shelf Registration Statement shall make such election by delivering to the
Company a written request (a “Shelf Offering Request”) for such offering
specifying the number of Shelf Registrable Securities that the holders desire to
sell pursuant to such offering (the “Shelf Offering”). As promptly as
practicable, but no later than two Business Days after receipt of a Shelf
Offering Request, the Company shall give written notice (the “Shelf Offering
Notice”) of such Shelf Offering Request to all other holders of Shelf
Registrable Securities. The Company, subject to Sections 2(e) and 8 hereof,
shall include in such Shelf Offering the Shelf Registrable Securities of any
other holder of Shelf Registrable Securities that shall have made a written
request to the Company for inclusion in such Shelf Offering (which request shall
specify the maximum number of Shelf Registrable Securities intended to be
disposed of by such Holder) within seven days after the receipt of the Shelf
Offering Notice. The Company shall, as expeditiously as possible (and in any
event within 20 days after the receipt of a Shelf Offering Request, unless a
longer period is agreed to by the holders of a majority of the Registrable
Securities that made the Shelf Offering Request), use its commercially
reasonable efforts to facilitate such Shelf Offering. Each Holder agrees that
such Holder shall treat as confidential the receipt of the Shelf Offering Notice
and shall not disclose or use the information contained in such Shelf Offering
Notice without the prior written consent of the Company until such time as the
information contained therein is or becomes available to the public generally,
other than as a result of disclosure by the Holder in breach of the terms of
this Agreement.

(iii) Notwithstanding the foregoing, if the holders of a majority of the
Registrable Securities wish to engage in an underwritten block trade off of a
Shelf Registration Statement (either through filing an Automatic Shelf
Registration Statement or through a take-down from an already existing Shelf
Registration Statement), then notwithstanding the foregoing time periods, such
Holders only need to notify the Company of the block trade Shelf Offering two
Business Days prior to the day such offering is to commence (unless a longer
period is agreed to by the holders of a majority of the Registrable Securities
wishing to engage in the underwritten block trade) and the Company shall
promptly notify other holders of Registrable Securities and such other holders
of Registrable Securities must elect whether or not to participate by the next
Business Day (i.e., one Business Day prior to the day such offering is to
commence) (unless a longer period is agreed to by the holders of a majority of
the Registrable Securities wishing to engage in the underwritten block trade)
and the Company shall as expeditiously as possible use its commercially
reasonable efforts to facilitate such offering (which may close as early as
three Business Days after the date it commences); provided that the holders of a
majority of the Registrable Securities shall use best efforts to work with the
Company and the underwriters prior to making such request in order to facilitate
preparation of the registration statement, prospectus and other offering
documentation related to the underwritten block trade.

(iv) The Company shall, at the request of the holders of a majority of the
Registrable Securities covered by a Shelf Registration Statement, file any
prospectus supplement or, if the applicable Shelf Registration Statement is an
Automatic Shelf Registration Statement, any post-effective amendments and
otherwise take any action necessary to include therein all disclosure and
language deemed necessary or advisable by the holders of a majority of the
Registrable Securities to effect such Shelf Offering.

 

-8-



--------------------------------------------------------------------------------

(e) Priority on Demand Registrations and Shelf Offerings. If a Demand
Registration or a Shelf Offering is an underwritten offering and the managing
underwriters advise the Company in writing that in their opinion the number of
Registrable Securities and, if permitted hereunder, other securities requested
to be included in such offering exceeds the number of Registrable Securities and
other securities, if any, that can be sold therein without adversely affecting
the marketability, proposed offering price, timing or method of distribution of
the offering, the Company shall include in such offering prior to the inclusion
of any securities which are not Registrable Securities the number of Registrable
Securities requested to be included which, in the opinion of such underwriters,
can be sold, without any such adverse effect, pro rata among the respective
holders thereof on the basis of the amount of Registrable Securities owned by
each such holder. Alternatively, if the number of Registrable Securities which
can be included on a Shelf Registration Statement is otherwise limited by
Instruction I.B.6 to Form S-3 (or any successor provision thereto), the Company
shall include in such offering prior to the inclusion of any securities which
are not Registrable Securities the number of Registrable Securities requested to
be included which can be included on such Shelf Registration Statement in
accordance with the requirements of Form S-3, pro rata among the respective
holders thereof on the basis of the amount of Registrable Securities owned by
each such holder.

(f) Restrictions on Demand Registration and Shelf Offerings.

(i) The Company shall not be obligated to effect any Demand Registration within
90 days after the effective date of a previous Demand Registration or a previous
registration in which Registrable Securities were included pursuant to Section
3. The Company may postpone, for up to 60 days from the date of the request, the
filing or the effectiveness of a registration statement for a Demand
Registration or suspend the use of a prospectus that is part of a Shelf
Registration Statement for up to 60 days from the date of the Suspension Notice
(as defined below) and therefore suspend sales of the Shelf Registrable
Securities (such period, the “Suspension Period”) by providing written notice to
the holders of Registrable Securities if (A) the Company’s board of directors
determines in its reasonable good faith judgment that the offer or sale of
Registrable Securities would reasonably be expected to have a material adverse
effect on any proposal or plan by the Company or any Subsidiary to engage in any
material acquisition of assets or stock (other than in the ordinary course of
business) or any material merger, consolidation, tender offer, recapitalization,
reorganization or other transaction involving the Company and (B) upon advice of
counsel, the sale of Registrable Securities pursuant to the registration
statement would require disclosure of non-public material information not
otherwise required to be disclosed under applicable law, and (C) (x) the Company
has a bona fide business purpose for preserving the confidentiality of such
transaction or (y) disclosure would have a material adverse effect on the
Company or the Company’s ability to consummate such transaction; provided that
in such event, (a) the holders of Registrable Securities shall be entitled to
withdraw such request for a Demand Registration or Underwritten Takedown,
(b) the Company shall pay all Registration Expenses in connection with any such
request for a Short-Form Registration, Long-Form Registration or Underwritten
Takedown registered, and (c) any Long-Form Registration

 

-9-



--------------------------------------------------------------------------------

or Shelf Offering that is so withdrawn shall not count as a Long-Form
Registration or Shelf Offering, as applicable, for purposes of the limits
imposed by Sections 2(b) or 2(d) hereof. The Company may delay a Demand
Registration hereunder only once in any twelve-month period, except with the
consent of the holders of a majority of the Registrable Securities, which
consent shall not be unreasonably withheld. The Company also may extend the
Suspension Period for an additional consecutive 60 days with the consent of the
holders of a majority of the Registrable Securities, which consent shall not be
unreasonably withheld.

(ii) In the case of an event that causes the Company to suspend the use of a
Shelf Registration Statement as set forth in paragraph (f)(i) above or pursuant
to Section 5(a)(vi) (a “Suspension Event”), the Company shall give a notice to
the holders of Registrable Securities registered pursuant to such Shelf
Registration Statement (a “Suspension Notice”) to suspend sales of the
Registrable Securities and such notice shall state generally the basis for the
notice and that such suspension shall continue only for so long as the
Suspension Event or its effect is continuing. A Holder shall not effect any
sales of the Registrable Securities pursuant to such Shelf Registration
Statement (or such filings) at any time after it has received a Suspension
Notice from the Company and prior to receipt of an End of Suspension Notice (as
defined below). Each Holder agrees that such Holder shall treat as confidential
the receipt of the Suspension Notice and shall not disclose or use the
information contained in such Suspension Notice without the prior written
consent of the Company until such time as the information contained therein is
or becomes available to the public generally, other than as a result of
disclosure by the Holder in breach of the terms of this Agreement. The Holders
may recommence effecting sales of the Registrable Securities pursuant to the
Shelf Registration Statement (or such filings) following further written notice
to such effect (an “End of Suspension Notice”) from the Company, which End of
Suspension Notice shall be given by the Company to the Holders and to the
Holders’ counsel, if any, promptly following the conclusion of any Suspension
Event and its effect.

(iii) Notwithstanding any provision herein to the contrary, if the Company shall
give a Suspension Notice with respect to any Shelf Registration Statement
pursuant to this Section 2(f), the Company agrees that it shall extend the
period of time during which such Shelf Registration Statement shall be
maintained effective pursuant to this Agreement by the number of days during the
period from the date of receipt by the Holders of the Suspension Notice to and
including the date of receipt by the Holders of the End of Suspension Notice and
provide copies of any supplemented or amended prospectus necessary to resume
sales, with respect to each Suspension Event; provided that such period of time
shall not be extended beyond the date that there are no longer Registrable
Securities covered by such Shelf Registration Statement.

(g) Selection of Underwriters. The holders of a majority of the Registrable
Securities included in any Demand Registration shall have the right to select
the investment banker(s) and manager(s) to administer the offering, subject to
the Company’s approval which shall not be unreasonably withheld, conditioned or
delayed. If any Shelf Offering is an Underwritten Offering, the holders of a
majority of the Registrable Securities participating in such Underwritten
Offering shall have the right to select the investment banker(s) and manager(s)
to administer the offering relating to such Shelf Offering, subject to the
Company’s approval, which shall not be unreasonably withheld, conditioned or
delayed.

 

-10-



--------------------------------------------------------------------------------

Section 3. Piggyback Registrations.

(a) Right to Piggyback. Whenever the Company proposes to (i) register an
offering of any of its securities under the Securities Act (other than
(x) pursuant to a Demand Registration, (y) in connection with registrations on
Form S-4 or S-8 promulgated by the Securities and Exchange Commission or any
successor or similar forms, or (z) a registration on any form that does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of Registrable Securities), and
the registration form to be used may be used for the registration of an offering
of Registrable Securities or (ii) undertake a registered offering of its
securities under the Securities Act and the offering of Registrable Securities
may be included pursuant to an effective registration statement (a “Piggyback
Registration”), the Company shall give prompt written notice (in any event
within three Business Days after its receipt of notice of any exercise of demand
registration rights other than under this Agreement) and, subject to the terms
of Section 3(c) and Section 3(d), shall include in such Piggyback Registration
(and in all related registrations or qualifications under blue sky laws and in
any related underwriting) all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within 20 days after
delivery of the Company’s notice.

(b) Piggyback Expenses. The Registration Expenses of the holders of Registrable
Securities shall be paid by the Company in all Piggyback Registrations, whether
or not any such registration became effective.

(c) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Company shall include in such registration (i) first, the
securities the Company proposes to sell, (ii) second, the securities that
SunEdison or its Affiliates propose to sell, (iii) third, the Registrable
Securities requested to be included in such registration which, in the opinion
of the underwriters, can be sold without any such adverse effect, pro rata among
the holders of such Registrable Securities on the basis of the number of shares
owned by each such holder, and (iv) fourth, other securities requested to be
included in such registration which, in the opinion of the underwriters, can be
sold without any such adverse effect. Registrable Securities beneficially owned
by any officer of the Company shall not be eligible to be included in any
primary offering of Common Stock without the Company’s consent.

(d) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability, proposed offering price, timing or method
of distribution of the offering, the Company shall include in such registration
(i) first, the

 

-11-



--------------------------------------------------------------------------------

securities requested to be included therein by the holders initially requesting
such registration, (ii) second, the Registrable Securities requested to be
included in such registration which, in the opinion of the underwriters, can be
sold without any such adverse effect, pro rata among the holders of such
securities on the basis of the number of securities owned by such Holder, and
(iii) third, other securities requested to be included in such registration
which, in the opinion of the underwriters, can be sold without any such adverse
effect.

(e) Selection of Underwriters. If any Piggyback Registration is an underwritten
offering, the selection of investment banker(s) and manager(s) for the offering
must be approved by the holders of a majority of the Registrable Securities
included in such Piggyback Registration. Such approval shall not be unreasonably
withheld, conditioned or delayed.

(f) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 3
whether or not any holder of Registrable Securities has elected to include
securities in such registration. The Registration Expenses of such withdrawn
registration shall be borne by the Company in accordance with Section 6.

Section 4. Holdback Agreements. Upon the request of the Company, each holder of
Registrable Securities shall enter into lock up agreements with the managing
underwriter(s) of an underwritten Public Offering in such form as agreed to by
the Company (in the case of a primary offering) or holders of a majority of the
shares of Common Stock included in such underwritten Public Offering (regardless
of whether any Registrable Securities are included in such underwritten Public
Offering); provided, that such lock up agreement shall provide that to the
extent Riverstone is required by any law or order to dispose of Registrable
Securities or where the failure to dispose of Registrable Securities could
result in Riverstone or any of its Affiliates (i) having an obligation to, or an
obligation to agree to, (A) hold separate or divest or refrain from acquiring,
investing in or otherwise dealing in any property, assets, facilities, business,
or equity, or (B) commit on behalf of itself or any of its Affiliates to any
conduct or remedies or any amendment, modification or termination of any
existing, or enter into any new, contracts or arrangements with any third
parties or (ii) defending against any lawsuit, action or proceeding, judicial or
administrative, Riverstone shall be permitted to dispose of such Registrable
Securities without any restriction otherwise contained in such lock up
agreement. For the avoidance of doubt, each holder of Registrable Securities
shall enter into a lock-up agreement with the managing underwriters of the IPO
in connection with the IPO (in substantially the same form as the lock-up
agreement entered into by SunEdison or its Affiliates, but subject to the
proviso in the preceding sentence) and deliver such lock-up agreement prior to
the commencement of the roadshow for the IPO. In the absence of any such lock up
agreement, each holder of Registrable Securities agrees as follows:

(a) in connection with the Company’s IPO, such Holder shall not (A) offer, sell,
contract to sell, pledge or otherwise dispose of (including sales pursuant to
Rule 144), directly or indirectly, any Capital Stock of the Company or Terra LLC
(including Capital Stock of the Company or Terra LLC that may be deemed to be
owned beneficially by such holder in accordance with the rules and regulations
of the Securities and Exchange Commission) (collectively, “Securities”),
(B) enter into a transaction which would have the same effect as described in
clause (A) above, (C) enter into any swap, hedge or other arrangement that
transfers,

 

-12-



--------------------------------------------------------------------------------

in whole or in part, any of the economic consequences of ownership of any
Securities, whether such transaction is to be settled by delivery of such
Securities, in cash or otherwise, (D) exercise any Demand Registration rights
(each of (A), (B), (C) and (D) above, a “Sale Transaction”), or (E) publicly
disclose the intention to enter into any Sale Transaction, commencing on the
earlier of the date on which the Company gives notice to the holders of
Registrable Securities that a preliminary prospectus has been circulated for the
IPO or the “pricing” of such offering and continuing to the date that is 180
days following the date of the final prospectus for the IPO (the “Holdback
Period”), unless the underwriters managing the IPO otherwise agree in writing;

(b) in connection with all underwritten Public Offerings (including the
Company’s IPO), such Holder shall not effect any Sale Transaction commencing on
the earlier of the date on which the Company gives notice to the holders of
Registrable Securities of the circulation of a preliminary or final prospectus
for such Public Offering or the “pricing” of such offering and continuing to the
date that is 90 days following the date of the final prospectus for such Public
Offering (a “Follow-On Holdback Period”), unless, if an underwritten Public
Offering, the underwriters managing the Public Offering otherwise agree in
writing; and

(c) in the event that (A) the Company issues an earnings release or discloses
other material information or a material event relating to the Company and its
Subsidiaries occurs during the last 17 days of the Holdback Period or any
Follow-On Holdback Period (as applicable) or (B) prior to the expiration of the
Holdback Period or any Follow-On Holdback Period (as applicable), the Company
announces that it will release earnings results during the 16-day period
beginning upon the expiration of such period, then to the extent necessary for a
managing or co-managing underwriter of a registered offering hereunder to comply
with FINRA Rule 2711(f)(4), the Holdback Period or the Follow-On Holdback Period
(as applicable) shall be extended until 18 days after the earnings release or
disclosure of other material information or the occurrence of the material
event, as the case may be (a “Holdback Extension”).

The Company may impose stop-transfer instructions with respect to the shares of
Common Stock and units of Terra LLC (or other securities) subject to the
restrictions set forth in this Section 4 until the end of such period, including
any Holdback Extension. Notwithstanding anything to the contrary in this
Section 4, the Holdback Period or Follow-On Holdback Period, as applicable,
shall expire if Riverstone is required by any law or order to dispose of
Registrable Securities or where the failure to dispose of Registrable Securities
could result in Riverstone or any of its Affiliates (i) having an obligation to,
or an obligation to agree to, (A) hold separate or divest or refrain from
acquiring, investing in or otherwise dealing in any property, assets,
facilities, business, or equity, or (B) commit on behalf of itself or any of its
Affiliates to any conduct or remedies or any amendment, modification or
termination of any existing, or enter into any new, contracts or arrangements
with any third parties or (ii) defending against any lawsuit, action or
proceeding, judicial or administrative.

Section 5. Registration Procedures.

(a) Whenever the holders of Registrable Securities have requested that any
Registrable Securities be registered pursuant to this Agreement or have
initiated a Shelf Offering, (i) such holders shall, if applicable, cause such
Registrable Securities to be exchanged into shares of Common Stock in accordance
with the terms of the Exchange Agreement prior to

 

-13-



--------------------------------------------------------------------------------

sale of such Registrable Securities and (ii) the Company shall use its
commercially reasonable efforts to effect the registration and the sale of such
Registrable Securities in accordance with the intended method of disposition
thereof held by a holder of Registrable Securities requesting registration, and
pursuant thereto the Company shall as expeditiously as possible:

(i) in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and file with the Securities and
Exchange Commission a registration statement, and all amendments and supplements
thereto and related prospectuses, with respect to such Registrable Securities
and use its commercially reasonable efforts to cause such registration statement
to become effective (provided that before filing a registration statement or
prospectus or any amendments or supplements thereto, the Company shall furnish
to the counsel selected by the holders of a majority of the Registrable
Securities covered by such registration statement copies of all such documents
proposed to be filed, which documents shall be subject to the reasonable review
and comment of such counsel);

(ii) notify each holder of Registrable Securities of (A) the issuance by the
Securities and Exchange Commission of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose, (B) the receipt by the Company or its counsel of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, and (C) the effectiveness of
each registration statement filed hereunder;

(iii) subject to the time limitations described above, prepare and file with the
Securities and Exchange Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period ending when
all of the securities covered by such registration statement have been disposed
of in accordance with the intended methods of distribution by the sellers
thereof set forth in such registration statement (but not in any event before
the expiration of any longer period required under the Securities Act or, if
such registration statement relates to an underwritten Public Offering, such
longer period as in the opinion of counsel for the underwriters a prospectus is
required by law to be delivered in connection with sale of Registrable
Securities by an underwriter or dealer) and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such registration
statement;

(iv) furnish to each seller of Registrable Securities thereunder such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;

 

-14-



--------------------------------------------------------------------------------

(v) use its commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller (provided that the Company shall not be required
to (A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph or (B) consent to
general service of process in any such jurisdiction or (C) subject itself to
taxation in any such jurisdiction);

(vi) notify each seller of such Registrable Securities (A) promptly after it
receives notice thereof, of the date and time when such registration statement
and each post-effective amendment thereto has become effective or a prospectus
or supplement to any prospectus relating to a registration statement has been
filed and when any registration or qualification has become effective under a
state securities or blue sky law or any exemption thereunder has been obtained,
(B) promptly after receipt thereof, of any request by the Securities and
Exchange Commission for the amendment or supplementing of such registration
statement or prospectus or for additional information, and (C) at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
subject to Section 2(f), at the request of any such seller, the Company shall
prepare a supplement or amendment to such prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not contain an untrue statement of a material fact or omit to state any
fact necessary to make the statements therein not misleading;

(vii) use commercially reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange on which similar securities
issued by the Company are then listed and, if not so listed, to be listed on a
securities exchange and, without limiting the generality of the foregoing, to
arrange for at least two market markers to register as such with respect to such
Registrable Securities with FINRA;

(viii) use commercially reasonable efforts to provide a transfer agent and
registrar for all such Registrable Securities not later than the effective date
of such registration statement;

(ix) enter into and perform such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the holders of
a majority of the Registrable Securities being sold or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities (including, without limitation, effecting a stock split,
combination of shares, recapitalization or reorganization);

(x) make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or

 

-15-



--------------------------------------------------------------------------------

underwriter, all financial and other records, pertinent corporate and business
documents and properties of the Company as shall be necessary to enable them to
exercise their due diligence responsibility, and cause the Company’s officers,
directors, employees, agents, representatives and independent accountants to
supply all information reasonably requested by any such seller, underwriter,
attorney, accountant or agent in connection with such registration statement;

(xi) take all reasonable actions to ensure that any Free-Writing Prospectus
utilized in connection with any Demand Registration or Piggyback Registration
hereunder complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, shall not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

(xii) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Securities and Exchange Commission, and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months beginning with
the first day of the Company’s first full calendar quarter after the effective
date of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

(xiii) to the extent that a Holder, in its sole and exclusive judgment, might be
deemed to be an underwriter of any Registrable Securities or a controlling
person of the Company, permit such Holder to participate in the preparation of
such registration or comparable statement and allow such Holder to provide
language for insertion therein, in form and substance satisfactory to the
Company, which in the reasonable judgment of such Holder and its counsel should
be included;

(xiv) in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or the issuance of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Common Stock included in such registration statement for
sale in any jurisdiction use commercially reasonable efforts promptly to obtain
the withdrawal of such order;

(xv) use its commercially reasonable efforts to cause such Registrable
Securities covered by such registration statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the sellers thereof to consummate the disposition of such Registrable
Securities;

(xvi) cooperate with the holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement and enable such securities to be in such denominations and registered
in such names as the managing underwriter, or agent, if any, or such holders may
request;

 

-16-



--------------------------------------------------------------------------------

(xvii) cooperate with each holder of Registrable Securities covered by the
registration statement and each underwriter or agent participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;

(xviii) use its commercially reasonable efforts to make available the executive
officers of the Company to participate with the holders of Registrable
Securities and any underwriters in any “road shows” or other selling efforts
that may be reasonably requested by the Holders in connection with the methods
of distribution for the Registrable Securities;

(xix) in the case of any underwritten offering, use its commercially reasonable
efforts to obtain one or more cold comfort letters from the Company’s
independent public accountants in customary form and covering such matters of
the type customarily covered by cold comfort letters as the holders of a
majority of the Registrable Securities being sold reasonably request;

(xx) in the case of any underwritten offering, use its commercially reasonable
efforts to provide a legal opinion of the Company’s outside counsel, dated the
effective date of such registration statement (and, if such registration
includes an underwritten Public Offering, dated the date of the closing under
the underwriting agreement), the registration statement, each amendment and
supplement thereto, the prospectus included therein (including the preliminary
prospectus) and such other documents relating thereto in customary form and
covering such matters of the type customarily covered by legal opinions of such
nature, which opinion shall be addressed to the underwriters and the holders of
such Registrable Securities;

(xxi) if the Company files an Automatic Shelf Registration Statement covering
any Registrable Securities, use its commercially reasonable efforts to remain a
WKSI (and not become an ineligible issuer (as defined in Rule 405 under the
Securities Act)) during the period during which such Automatic Shelf
Registration Statement is required to remain effective;

(xxii) if the Company does not pay the filing fee covering the Registrable
Securities at the time an Automatic Shelf Registration Statement is filed, pay
such fee at such time or times as the Registrable Securities are to be sold; and

(xxiii) if the Automatic Shelf Registration Statement has been outstanding for
at least three (3) years, at the end of the third year, file a new Automatic
Shelf Registration Statement covering the Registrable Securities, and, if at any
time when the Company is required to re-evaluate its WKSI status the Company
determines that it is not a WKSI, use its commercially reasonable efforts to
refile the Shelf Registration Statement on Form S-3 if such form is available,
and keep such registration statement effective during the period during which
such registration statement is required to be kept effective.

 

-17-



--------------------------------------------------------------------------------

(b) Any officer of the Company who is a holder of Registrable Securities agrees
that if and for so long as he or she is employed by the Company or any
Subsidiary thereof, he or she shall participate fully in the sale process in a
manner customary for persons in like positions and consistent with his or her
other duties with the Company, including the preparation of the registration
statement and the preparation and presentation of any road shows.

(c) The Company may require each seller of Registrable Securities as to which
any registration is being effected to furnish the Company such information
regarding such seller and the distribution of such securities as the Company may
from time to time reasonably request in writing.

Section 6. Registration Expenses.

(a) The Company’s Obligation. All expenses incident to the Company’s performance
of or compliance with this Agreement (including, without limitation, all
registration, qualification and filing fees, fees and expenses of compliance
with securities or blue sky laws, printing expenses, messenger and delivery
expenses, fees and disbursements of custodians, and fees and disbursements of
counsel for the Company and all independent certified public accountants,
underwriters (excluding underwriting discounts and commissions) and other
Persons retained by the Company) (all such expenses being herein called
“Registration Expenses”), shall be borne as provided in this Agreement, except
that the Company shall, in any event, pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit or
quarterly review, the expense of any liability insurance and the expenses and
fees for listing the securities to be registered on each securities exchange on
which similar securities issued by the Company are then listed. Each Person that
sells securities pursuant to a Demand Registration, Shelf Offering or Piggyback
Registration hereunder shall bear and pay all underwriting discounts and
commissions applicable to the securities sold for such Person’s account.

(b) Counsel Fees and Disbursements. In connection with each Demand Registration,
Piggyback Registration or Shelf Offering that is an underwritten Public
Offering, the Company shall reimburse the holders of Registrable Securities
included in such registration or offering for (i) reasonable fees and
disbursements of one counsel chosen by the holders of a majority of the
Registrable Securities included in such registration or offering and
(ii) reasonable fees and disbursements of each additional counsel retained by
any holder of Registrable Securities for the purpose of rendering a legal
opinion on behalf of such Holder in connection with any such registration or
offering (all such fees and disbursements described in the foregoing subparts
(i) and (ii), collectively, “Counsel Fees”) up to $30,000 in the aggregate (such
amount, for each such Demand Registration, Piggyback Registration or Shelf
Offering, the “Counsel Fee Cap”); provided that, for the avoidance of doubt, the
holders of Registrable Securities included in any such Demand Registration,
Piggyback Registration or Shelf Offering shall bear and pay all Counsel Fees
incurred in connection with such registration or offering in excess of the
Counsel Fee Cap.

 

-18-



--------------------------------------------------------------------------------

Section 7. Indemnification and Contribution.

(a) By the Company. The Company shall indemnify and hold harmless, to the extent
permitted by law, each holder of Registrable Securities, such Holder’s officers,
directors, managers, employees, agents and representatives, and each Person who
controls such Holder (within the meaning of the Securities Act) (the
“Indemnified Parties”) against all losses, claims, actions, damages, liabilities
and expenses (including with respect to actions or proceedings, whether
commenced or threatened, and including reasonable attorney fees and expenses)
caused by, resulting from, arising out of, based upon or related to any of the
following statements, omissions or violations (each a “Violation”) by the
Company: (i) any untrue or alleged untrue statement of material fact contained
in (A) any registration statement, prospectus, preliminary prospectus or
Free-Writing Prospectus, or any amendment thereof or supplement thereto or
(B) any application or other document or communication (in this Section 7,
collectively called an “application”) executed by or on behalf of the Company or
based upon written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify any securities covered by such registration
under the securities laws thereof, (ii) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (iii) any violation or alleged violation by the
Company of the Securities Act or any other similar federal or state securities
laws or any rule or regulation promulgated thereunder applicable to the Company
and relating to action or inaction required of the Company in connection with
any such registration, qualification or compliance. In addition, the Company
will reimburse such Indemnified Party for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such losses. Notwithstanding the foregoing, the Company shall not be liable in
any such case to the extent that any such losses result from, arise out of, are
based upon, or relate to an untrue statement or alleged untrue statement, or
omission or alleged omission, made in such registration statement, any such
prospectus, preliminary prospectus or Free-Writing Prospectus or any amendment
or supplement thereto, or in any application, in reliance upon, and in
conformity with, written information prepared and furnished in writing to the
Company by such Indemnified Party expressly for use therein or by such
Indemnified Party’s failure to deliver a copy of the registration statement or
prospectus or any amendments or supplements thereto after the Company has
furnished such Indemnified Party with a sufficient number of copies of the same.
In connection with an underwritten offering, the Company shall indemnify such
underwriters, their officers and directors, and each Person who controls such
underwriters (within the meaning of the Securities Act) to the same extent as
provided above with respect to the indemnification of the Indemnified Parties.

(b) By Each Holder. In connection with any registration statement in which a
holder of Registrable Securities is participating, each such Holder shall
furnish to the Company in writing such information and affidavits as the Company
reasonably requests for use in connection with any such registration statement
or prospectus and, to the extent permitted by law, shall indemnify the Company,
its officers, directors, managers, employees, agents and representatives, and
each Person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expenses resulting from any
untrue or alleged untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make

 

-19-



--------------------------------------------------------------------------------

the statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in any information or affidavit so furnished
in writing by such Holder; provided that the obligation to indemnify shall be
individual, not joint and several, for each holder and shall be limited to the
net amount of proceeds received by such Holder from the sale of Registrable
Securities pursuant to such registration statement.

(c) Claim Procedure. Any Person entitled to indemnification hereunder shall
(i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice shall impair any Person’s right to indemnification hereunder only
to the extent such failure has prejudiced the indemnifying party) and
(ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld, conditioned or delayed).
An indemnifying party who is not entitled to, or elects not to, assume the
defense of a claim shall not be obligated to pay the fees and expenses of more
than one counsel for all parties indemnified by such indemnifying party with
respect to such claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim. In such instance,
the conflicted indemnified parties shall have a right to retain one separate
counsel, chosen by the holders of a majority of the Registrable Securities
included in the registration if such Holders are indemnified parties, at the
expense of the indemnifying party.

(d) Contribution. If the indemnification provided for in this Section 7 is held
by a court of competent jurisdiction to be unavailable to, or is insufficient to
hold harmless, an indemnified party or is otherwise unenforceable with respect
to any loss, claim, damage, liability or action referred to herein, then the
indemnifying party shall contribute to the amounts paid or payable by such
indemnified party as a result of such loss, claim, damage, liability or action
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements or omissions which resulted in such loss,
claim, damage, liability or action as well as any other relevant equitable
considerations; provided that the maximum amount of liability in respect of such
contribution shall be limited, in the case of each seller of Registrable
Securities, to an amount equal to the net proceeds actually received by such
seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just or
equitable if the contribution pursuant to this Section 7(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account such equitable considerations. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to herein shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending

 

-20-



--------------------------------------------------------------------------------

against any action or claim which is the subject hereof. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

(e) Release. No indemnifying party shall, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.

(f) Non-exclusive Remedy; Survival. The indemnification and contribution
provided for under this Agreement shall be in addition to any other rights to
indemnification or contribution that any indemnified party may have pursuant to
law or contract and shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and shall survive the
transfer of Registrable Securities and the termination or expiration of this
Agreement.

Section 8. Underwritten Offerings.

(a) Participation. No Person may participate in any offering hereunder which is
underwritten unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements (including, without
limitation, pursuant to any over-allotment or “green shoe” option requested by
the underwriters; provided that no holder of Registrable Securities shall be
required to sell more than the number of Registrable Securities such Holder has
requested to include) and (ii) completes and executes all questionnaires, powers
of attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements. Each holder of Registrable
Securities shall execute and deliver such other agreements as may be reasonably
requested by the Company and the lead managing underwriter(s) that are
consistent with such Holder’s obligations under Section 4, Section 5 and this
Section 8(a) or that are necessary to give further effect thereto. To the extent
that any such agreement is entered into pursuant to, and consistent with,
Section 4 and this Section 8(a), the respective rights and obligations created
under such agreement shall supersede the respective rights and obligations of
the Holders, the Company and the underwriters created pursuant to this
Section 8(a).

(b) Price and Underwriting Discounts. In the case of an underwritten Demand
Registration or Underwritten Takedown requested by Holders pursuant to this
Agreement, the price, underwriting discount and other financial terms of the
related underwriting agreement for the Registrable Securities shall be
determined by the Holders of a majority of the Registrable Securities included
in such underwritten offering.

(c) Suspended Distributions. Each Person that is participating in any
registration under this Agreement, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 5(a)(vi), shall
immediately discontinue the disposition of its Registrable Securities pursuant
to the registration statement until such Person’s receipt of the copies of a
supplemented or amended prospectus as contemplated by Section 5(a)(vi). In the
event the Company has given any such notice, the applicable time period set
forth in Section 5(a)(iii)

 

-21-



--------------------------------------------------------------------------------

during which a Registration Statement is to remain effective shall be extended
by the number of days during the period from and including the date of the
giving of such notice pursuant to this Section 8(c) to and including the date
when each seller of Registrable Securities covered by such registration
statement shall have received the copies of the supplemented or amended
prospectus contemplated by Section 5(a)(vi).

Section 9. Additional Parties; Joinder. Subject to the prior written consent of
the holders of a majority of the Registrable Securities, the Company may permit
any Person who acquires Common Stock or rights to acquire Common Stock from the
Company after the date hereof to become a party to this Agreement and to succeed
to all of the rights and obligations of a Holder of Registrable Securities under
this Agreement by obtaining an executed joinder to this Agreement from such
Person in the form of Exhibit A attached hereto (a “Joinder”). Upon the
execution and delivery of a Joinder by such Person, the Common Stock or Units or
Class B1 Common Units of Terra LLC acquired by such Person (the “Acquired
Common”) shall constitute Registrable Securities and such Person shall be a
Holder of Registrable Securities under this Agreement with respect to the
Acquired Common, and the Company shall add such Person’s name and address to
Annex A hereto and circulate such information to the parties to this Agreement.

Section 10. Current Public Information. At all times after the Company has filed
a registration statement with the Securities and Exchange Commission pursuant to
the requirements of either the Securities Act or the Exchange Act, the Company
shall use commercially reasonable efforts to file all reports required to be
filed by it under the Securities Act and the Exchange Act and shall take such
further commercially reasonable action as any holder or holders of Registrable
Securities may reasonably request, all to the extent required to enable such
Holders to sell Registrable Securities pursuant to Rule 144.

Section 11. Transfer of Registrable Securities.

(a) Restrictions on Transfers. Notwithstanding anything to the contrary
contained herein, except in the case of (i) a transfer to the Company, (ii) a
Public Offering, (iii) a sale pursuant to Rule 144 after the completion of the
IPO or (iv) a transfer in connection with a sale of the Company, prior to
transferring any Registrable Securities to any Person (including, without
limitation, by operation of law), the transferring Holder shall cause the
prospective transferee to execute and deliver to the Company a Joinder agreeing
to be bound by the terms of this Agreement. Any transfer or attempted transfer
of any Registrable Securities in violation of any provision of this Agreement
shall be void, and the Company shall not record such transfer on its books or
treat any purported transferee of such Registrable Securities as the owner
thereof for any purpose.

(b) Legend. Each certificate evidencing any Registrable Securities and each
certificate issued in exchange for or upon the transfer of any Registrable
Securities (unless such Registrable Securities would no longer be Registrable
Securities after such transfer) shall be stamped or otherwise imprinted with a
legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND

 

-22-



--------------------------------------------------------------------------------

OTHER PROVISIONS SET FORTH IN A REGISTRATION RIGHTS AGREEMENT DATED AS OF [—],
2014, AND AS AMENDED FROM TIME TO TIME, AMONG THE ISSUER OF SUCH SECURITIES (THE
“COMPANY”) AND CERTAIN OTHER PARTIES THERETO. A COPY OF SUCH REGISTRATION RIGHTS
AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF
UPON WRITTEN REQUEST.”

The Company shall imprint such legend on certificates evidencing Registrable
Securities outstanding prior to the date hereof, and shall cause Terra LLC to
imprint such legend on certificates evidencing Units or Class B1 Units
exchangeable for Registrable Securities outstanding prior to the date hereof.
The legend set forth above shall be removed from the certificates evidencing any
securities that have ceased to be Registrable Securities.

Section 12. General Provisions.

(a) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended, modified or waived only with the prior written
consent of the Company and holders of a majority of the Registrable Securities;
provided that no such amendment, modification or waiver that would materially
and adversely affect a Holder or group of holders of Registrable Securities in a
manner materially different than any other Holder or group of holders of
Registrable Securities (other than amendments and modifications required to
implement the provisions of Section 9), shall be effective against such Holder
or group of holders of Registrable Securities without the consent of the holders
of a majority of the Registrable Securities that are held by the group of
Holders that is materially and adversely affected thereby. The failure or delay
of any Person to enforce any of the provisions of this Agreement shall in no way
be construed as a waiver of such provisions and shall not affect the right of
such Person thereafter to enforce each and every provision of this Agreement in
accordance with its terms. A waiver or consent to or of any breach or default by
any Person in the performance by that Person of his, her or its obligations
under this Agreement shall not be deemed to be a consent or waiver to or of any
other breach or default in the performance by that Person of the same or any
other obligations of that Person under this Agreement.

(b) Remedies. The parties to this Agreement shall be entitled to enforce their
rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

(c) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited, invalid,
illegal or unenforceable in any respect under

 

-23-



--------------------------------------------------------------------------------

any applicable law or regulation in any jurisdiction, such prohibition,
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement in such
jurisdiction or in any other jurisdiction, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such prohibited, invalid,
illegal or unenforceable provision had never been contained herein.

(d) Entire Agreement. Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.

(e) Successors and Assigns. This Agreement shall bind and inure to the benefit
and be enforceable by the Company and its successors and assigns. Neither this
Agreement nor any rights which may accrue to any holders of Registrable
Securities may be transferred or assigned by such holders of Registrable
Securities without the prior written consent of the Company. Any purported
assignment not permitted by this Section 12(e) shall be null and void.

(f) Notices. Any notice, demand or other communication to be given under or by
reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (i) when delivered personally to the recipient,
(ii) when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient; but if not, then on the next Business Day,
(iii) one Business Day after it is sent to the recipient by reputable overnight
courier service (charges prepaid) or (iv) three Business Days after it is mailed
to the recipient by first class mail, return receipt requested. Such notices,
demands and other communications shall be sent to the Company at the address
specified below and to any holder of Registrable Securities or to any other
party subject to this Agreement at such address as indicated on Annex A hereto,
or at such address or to the attention of such other Person as the recipient
party has specified by prior written notice to the sending party. Any party may
change such party’s address for receipt of notice by giving prior written notice
of the change to the sending party as provided herein. The Company’s address is:

TerraForm Power, Inc.

12500 Baltimore Avenue

Beltsville, Maryland 20705

Attn: General Counsel

Facsimile: (443) 909-7106

With a copy to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attn: Dennis M. Myers, P.C.

Facsimile: (312) 862-2200

 

-24-



--------------------------------------------------------------------------------

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

(g) Business Days. If any time period for giving notice or taking action
hereunder expires on a day that is not a Business Day, the time period shall
automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

(h) Governing Law. The corporate law of the State of Delaware shall govern all
issues and questions concerning the relative rights of the Company and its
stockholders. All other issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

(i) MUTUAL WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

(j) CONSENT TO JURISDICTION AND SERVICE OF PROCESS. EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF NEW YORK, BOROUGH
OF MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY. EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY
PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S
RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED
TO JURISDICTION IN THIS PARAGRAPH. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

(k) No Recourse. Notwithstanding anything to the contrary in this Agreement, the
Company and each holder of Registrable Securities agrees and acknowledges that
no recourse under this Agreement or any documents or instruments delivered in
connection with

 

-25-



--------------------------------------------------------------------------------

this Agreement, shall be had against any current or future director, officer,
employee, general or limited partner or member of any holder of Registrable
Securities or of any Affiliate or assignee thereof, whether by the enforcement
of any assessment or by any legal or equitable proceeding, or by virtue of any
statute, regulation or other applicable law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any current or future officer, agent, employee,
member, director, or partner of any holder of Registrable Securities or of any
Affiliate or assignee thereof, as such for any obligation of any holder of
Registrable Securities under this Agreement or any documents or instruments
delivered in connection with this Agreement for any claim based on, in respect
of or by reason of such obligations or their creation.

(l) Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including” in this Agreement shall be by way of
example rather than by limitation.

(m) No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(n) Counterparts. This Agreement may be executed in multiple counterparts, any
one of which need not contain the signature of more than one party, but all such
counterparts taken together shall constitute one and the same agreement.

(o) Electronic Delivery. This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent executed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

(p) Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each holder of Registrable Securities shall execute and
deliver any additional documents and instruments and perform any additional acts
that may be necessary or appropriate to effectuate and perform the provisions of
this Agreement and the transactions contemplated hereby.

 

-26-



--------------------------------------------------------------------------------

(q) No Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the holders of Registrable Securities in this Agreement.

*     *    *    *    *

 

-27-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

TERRAFORM POWER, INC. By:   /s/ Carlos Domenech  

 

Name:   Carlos Domenech Title:   Authorized Representative R/C US SOLAR
INVESTMENT PARTNERSHIP, L.P. By:   Riverstone/Carlyle Renewable Energy Grant GP,
L.L.C., its general partner By:  

R/C Renewable Energy GP II, LLC,

its sole member

By:   /s/ Michael Hoffman  

 

Name:   Michael Hoffman Title:   Authorized Person

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

ANNEX A

HOLDERS

R/C US Solar Investment Partnership, L.P.

c/o Riverstone Holdings LLC

712 Fifth Avenue, 36th Floor

New York, New York 10019

Attn.: General Counsel



--------------------------------------------------------------------------------

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

JOINDER

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of [—], 2014 (as the same may hereafter
be amended, the “Registration Rights Agreement”), among TerraForm Power, Inc., a
Delaware corporation (the “Company”), and the other persons named as parties
therein.

By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Registration Rights Agreement as a Holder of Registrable Securities in
the same manner as if the undersigned were an original signatory to the
Registration Rights Agreement, and the undersigned’s                  shares of
Common Stock issuable upon the exercise, conversion or exchange of the
                     shall be included as Registrable Securities under the
Registration Rights Agreement.

Accordingly, the undersigned has executed and delivered this Joinder as of the
     day of             ,         .

 

 

Signature of Holder

 

Print Name of Holder Address:  

 

 

 

 

 

 

Agreed and Accepted as of

 

  . TERRAFORM POWER, INC. By:  

 

Its:  

 

 

A-1